United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2991EM
                                  _____________

Donald Cayce,                       *
                                    *
                   Appellant,       *
                                    * Appeal from the United States
      v.                            * District Court for the Eastern
                                    * District of Missouri.
Amerisure Insurance Company of      *
Detroit, Michigan,                  *       [UNPUBLISHED]
                                    *
                   Appellee.        *
                              _____________

                           Submitted: February 11, 1999
                               Filed: February 18, 1999
                                _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       Donald Cayce appeals the district court's adverse grant of summary judgment
in Cayce's action to recover for injures suffered in an automobile accident under the
uninsured and underinsured provisions of his policy with Amerisure Insurance
Company of Detroit, Michigan. We review a grant of summary judgment under a
well-established standard. Because this is a diversity action, we review de novo
questions of state law. Having considered the record and the parties' briefs, we are
satisfied the district court correctly applied the controlling law and the record
supports the district court's ruling. Because a comprehensive opinion in this diversity
case would lack precedential value, we affirm on the basis of the district court's ruling
without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-